DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed August 29, 2019 are objected to because Figures 1, 8, 13 and 32 require sequence identifiers for the amino acid sequences contained in those Figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In lieu of filing replacement drawings, Applicant may amend the description of the figures in the specification to include the required sequence identifiers.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Silva et al. (WO 2013/151764, published 10/10/13, “De Silva”).  Claim 1 is directed to a chimeric dengue virus E glycoprotein comprising a dengue virus E glycoprotein backbone of serotype 4, comprising amino acid substitutions that introduce an epitope that is recognized by an antibody that is reactive with dengue virus serotype 3.
De Silva discloses chimeric dengue glycoproteins comprising a serotype 4 backbone having amino acid substitutions that introduce a domain I and II hinge region, and a domain III region from a serotype 3 (see page 8, line 21 through page 9, line 9).  The domain I and II hinge region, and the domain III region comprise or make up a conformational epitope that induces a neutralizing antibody response (see page 10, lines 9-12).  Therefore, the claimed invention is anticipated by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,117,924 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 appears to be a species of the instantly claimed genus.  A species anticipates a genus.  The patented claim is directed to a chimeric dengue virus E glycoprotein having a serotype 4 backbone (see embodiment “e” of patented claim 1) with specific substitutions rendering it “chimeric”.  The specification does not appear to readily disclose whether those substitutions result in an epitope of dengue serotype 3, although the specification contemplates such in general terms (see column 2, lines 50-61).  Applicant is kindly requested to explain what patented claim 1 is directed to so that it can be determined whether the chimeric glycoprotein is a serotype 4 backbone with a serotype 3 epitope.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14-16, 20 and 24 of U.S. Patent No. 9,821,050 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims appears to be directed to a species of the instantly claimed genus.  A species anticipates a genus.  The patented claims are directed to a chimeric dengue virus E glycoprotein having a serotype 4 backbone with specific substitutions rendering it “chimeric”.  The specification does not appear to readily disclose whether those substitutions result in an epitope of dengue serotype 3, although the specification contemplates such in general terms (see column 2, lines 50-61).  Applicant is kindly requested to explain what the patented claims are directed to so that it can be .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,870,682 B2, in view of De Silva et al. (WO 2013/151764, published 10/10/13, “De Silva”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 is directed to a chimeric dengue virus E glycoprotein comprising a dengue virus E glycoprotein backbone of serotype 4, comprising amino acid substitutions that introduce an epitope that is recognized by an antibody that is reactive with dengue virus serotype 3.  The patented claims recite a similar, generic construct in that the backbone serotype is not specified.  However, the patented claims specify the amino acid substitutions that are introduced into the backbone to render the protein chimeric.  It would have been obvious to have selected the backbone as serotype 4, and the epitope from serotype 3.  De Silva discloses chimeric dengue glycoproteins comprising a serotype 4 backbone having amino acid substitutions that introduce a domain I and II hinge region, and a domain III region from a serotype 3 (see page 8, line 21 through page 9, line 9).  The domain I and II hinge region, and the domain III region comprise or make up a conformational epitope that induces a neutralizing antibody response (see page 10, lines 9-12).  In view of De Silva’s teachings, one would have been motivated to claim the particular backbone of serotype 4, and the epitope of serotype 3, with a reasonable expectation of success.  The patented VLP comprising the chimeric glycoprotein, the composition comprising the chimeric glycoprotein, and method of producing and immune response using the chimeric glycoprotein all render obvious the instantly claimed chimeric glycoprotein product.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648